NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                       No. 15-1221
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                                 SALADEN WILLIAMS,
                                             Appellant
                                    _____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                       (D.C. Crim. No. 2-12-cr-00154-001)
                   District Judge: Honorable Faith S. Hochberg
                                  ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 13, 2015
                                    ____________

             Before: CHAGARES, RENDELL and BARRY, Circuit Judges

                           (Opinion Filed: December 11, 2015)
                                     ____________

                                        OPINION*
                                      ____________


BARRY, Circuit Judge

       Saladen Williams appeals the order of the District Court denying his motion to


*
  This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
suppress. For the reasons that follow, we will affirm.

                                              I.

        At approximately 9:30 a.m. on October 25, 2011, three New Jersey State Troopers

were patrolling near the border of Newark and Irvington in an unmarked vehicle. As they

drove west along Clinton Avenue, just before reaching South 20th Street, a GMC Yukon

driven by Williams turned left onto Clinton from the south.

        A stop sign was located at that intersection. Williams testified that the sign was

located approximately “two car lengths” from the corner of South 20th Street and Clinton

Avenue, and that he stopped before the sign itself, as opposed to the corner or crosswalk,

before turning left. (A144.) Trooper Sardanopoli, who was behind the wheel of the

unmarked vehicle, maintains otherwise. He testified that Williams’ vehicle “did not stop

and pulled out” onto Clinton directly in front of him.          (A64.)    Both vehicles then

continued west along Clinton Avenue for two or three blocks, before Williams turned

right onto Ellis Avenue. Williams maintains that he activated his signal prior to turning,

but Trooper Sardanopoli testified that he did not. Seeing what they believed to be a

second traffic violation (the first, his failure to stop at the stop sign), the Troopers turned

right to follow Williams on Ellis and activated their emergency lights. Williams pulled

over.

        Trooper Sardanopoli noticed the butt of a gun protruding from under the center

console in plain view. Williams admitted the gun was his and a subsequent search of the

vehicle yielded drugs in its center console. The Troopers arrested Williams and took him

                                              2
to the State Police station where he was issued summonses for four traffic violations

including, among other things, his failure to observe the stop sign on the corner of

Clinton Avenue and South 20th Street, in violation of N.J. Stat. Ann. § 39:4-144, and his

failure to activate a turn signal prior to making a right onto Ellis Avenue, in violation of

N.J. Stat. Ann. § 39:4-126.

       On February 29, 2012, Williams was indicted by a federal grand jury for

possessing a firearm after having previously been convicted of a felony, in violation of 18

U.S.C. § 922(g)(1). He thereafter moved to suppress the evidence, arguing that he had

been subjected to an unreasonable search and seizure in violation of the Fourth

Amendment because the stop was based on a mistaken interpretation of the New Jersey

statutes governing stop signs and turn signals. The District Court conducted hearings on

May 16, 2013 and September 11, and rejected Williams’ argument in an opinion and

order dated January 23, 2014. The Court found that Trooper Sardanopoli “testified

credibly about what he saw” with respect to both the stop sign and turn signal violations,

and that his testimony was consistent with both the then-contemporaneous “police report

and [] summons issued” to Williams. (A6-7.) Taken together, and as to both infractions,

the Court found that Trooper Sardanopoli “had an objective justification for making the

traffic stop.” (A7.)

       Williams thereafter entered a conditional guilty plea permitting him to challenge

the denial of his suppression motion on appeal. Judgment was entered on January 12,

2015. This timely appeal followed.

                                             3
                                            II.

       The District Court had jurisdiction under 18 U.S.C. § 3231, and we have

jurisdiction pursuant to 28 U.S.C. § 1291. We review “factual determinations for clear

error and exercise plenary review over the application of the law to those facts.” United

States v. Price, 558 F.3d 270, 276 (3d Cir. 2009). A finding is clearly erroneous “when

although there is evidence to support it, the reviewing court on the entire evidence is left

with the definite and firm conviction that a mistake has been committed.” United States v.

Lowe, 791 F.3d 424, 427 (3d Cir. 2015). The record is construed “in the light most

favorable to the government.” United States v. Myers, 308 F.3d 251, 255 (3d Cir. 2002).

                                            III.

       Williams first claims that the District Court misinterpreted N.J. Stat. Ann. § 39:4-

144(a) when it held that he had a duty to stop at the crosswalk. Specifically, he argues

that, because there was no marking on the roadway for a crosswalk, his obligation under

the statute was to stop where the stop sign was located (which he claims he did), not

within five feet of the crosswalk.

       His argument is not supported by the language of the statute. N.J. Stat. Ann. §

39:4-144(a) requires a motorist to stop at any “stop line marked upon the pavement.”

And if there is no marking (as was the case at South 20th Street and Clinton Avenue), the

motorist must stop “within five feet of the [] crosswalk” whether marked or unmarked.

N.J. Stat. Ann. § 39:4-144; see also State v. O’Connor, 354 A.2d 672, 673-74 (N.J.

Super. Ct. App. Div. 1976) (“If no[] crosswalk is marked, but sidewalks exist, the

                                             4
motorist is required to stop at a point within five feet of where the sidewalks begin on the

intersecting street. It would be an unreasonable result to hold that where sidewalks for

pedestrians exist, but no stop line or crosswalk is marked, a stopping motorist is not

required to leave a space for pedestrians to cross.”). This is so because the “purpose of

having a motorist come to a halt … at a point within five feet of a crosswalk is to provide

pedestrians with a place to cross the street safely.” Id. at 673.

       Williams did not testify that he stopped at the crosswalk, but rather that he stopped

before the sign itself, which he claims was set back from the crosswalk about “two car

lengths.” (A144.) This was clearly insufficient, particularly where, as here, the Court

reviews for reasonable suspicion to justify a stop, not for evidence to support a

conviction. See United States v. Delfin-Colina, 464 F.3d 392, 399 (3d Cir. 2006) (“In

situations where an objective review of the record evidence establishes reasonable

grounds to conclude that the stopped individual has in fact violated the traffic-code

provision cited by the officer, the stop is constitutional even if the officer is mistaken

about the scope of activities actually proscribed by the cited traffic-code provision.”).

       Even aside from Williams’ mistaken interpretation of N.J. Stat. Ann. § 39:4-

144(a), his challenge essentially boils down to credibility. Trooper Sardanopoli, who was

“travelling west on Clinton Avenue [while] the vehicle in question was proceeding to

head north on South 20th,” testified that “[t]here was a stop sign there,” and that “the

vehicle did not stop and pulled out … onto Clinton.” (A64.) The District Court found

that, as to these observations, “Trooper Sardanopoli testified credibly about what he saw

                                              5
and [] had an objective justification for making the traffic stop.” (A6.) And, although

not explicitly finding Williams’ testimony to be “incredible,” it implicitly did so when it

found that testimony “insufficient to call into doubt Trooper Sardanopoli’s testimony

regarding [Williams’] failure to stop.” (Id.)

       We have no basis on which to question the District Court’s credibility finding, and

that finding is not reviewable on appeal. See, e.g., United States v. Petersen, 622 F.3d
196, 200-01 (3d Cir. 2010) (affirming denial of suppression motion despite argument that

“surveillance videotape” suggested officer could not have seen the defendants run a stop

sign where the officer “clearly testified that he did” and the district court chose to credit

that testimony).   Crediting then, as we must, Trooper Sardanopoli’s testimony that

Williams failed to stop at the intersection of South 20th Street and Clinton Avenue, the

District Court correctly determined that reasonable suspicion justified the subsequent

traffic stop.

       Williams also takes issue with Trooper Sardanopoli’s second (and independent)

basis for his ultimate seizure—his apparent failure to signal before making a right onto

Ellis Avenue, contending that a conviction for turning without signaling requires

evidence that his alleged failure had the potential to affect traffic, and that the absence of

such testimony upends the apparent justification for the stop.

       We need not reach this issue because the stop was independently justified by the

first infraction. See United States v. Dupree, 617 F.3d 724, 728 n.2 (3d Cir. 2010)

(“[W]e may affirm for any reason supported by the record” when “a party asks us to

                                                6
affirm a district court’s suppression ruling.”) (emphasis omitted). We note, however, that

the issue of a potential to affect traffic caused by a failure to signal was never raised to

the District Court, and thus was waived on appeal. Although Williams testified that he

used the turn signal, his statement in support of his motion did not even mention the fact

of his turn onto Ellis Avenue, let alone his use of a turn signal in connection therewith,

and his attorney did not suggest at the hearings or in his post-hearing letter brief that the

purported absence of an effect on traffic served as an additional basis for his challenge of

the stop. See Tri-M Group, LLC v. Sharp, 638 F.3d 406, 416 (3d Cir. 2011) (“It is

axiomatic that arguments asserted for the first time on appeal are deemed to be waived

and consequently are not susceptible to review in this Court absent exceptional

circumstances.”) (quotation marks omitted). While Williams may have argued more

generally that he did, in fact, signal before turning, this was insufficient to preserve the

specific argument he now raised to us. See United States v. Joseph, 730 F.3d 336, 337

(3d Cir. 2013) (“We hold that for parties to preserve an argument for appeal, they must

have raised the same argument in the District Court—merely raising an issue that

encompasses the appellate argument is not enough.            Consequently, the degree of

particularity required to preserve an argument is exacting.”) (emphasis in original).

                                            IV.

       The order of the District Court will be affirmed.




                                             7